Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 7, 2015

                                      No. 04-15-00672-CR

                             EX PARTE KEITH YARBROUGH,
                                       Appellant

           From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                Trial Court No. 2015W0344
                       Honorable Andrew Carruthers, Judge Presiding


                                        ORDER
     Appellant’s motion for extension of time to file their brief is granted. Time is extended to
December 21, 2015.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court